Exhibit 99.1 October 5, 2011 Dear Fellow Regis Shareholder: REAL CHANGE IS NEEDED NOW VOTE FOR STARBOARD'S HIGHLY-QUALIFIED, INDEPENDENT NOMINEES WHO ARE DETERMINED TO SIGNIFICANTLY IMPROVE SHAREHOLDER VALUE VOTE THE WHITEPROXY CARD TODAY TO SUPPORT OUR EFFORTS TO REBUILD SHAREHOLDER VALUE Starboard Value LP, together with its affiliates ("Starboard"), beneficially owns approximately 5.2% of the outstanding common stock of Regis Corporation ("Regis" or the "Company"), making us one of the Company's largest shareholders. We are seeking your support to elect independent, experienced and highly qualified nominees James P. Fogarty, Jeffrey C. Smith and David P. Williams to the Regis Board of Directors (the "Board") at the 2011 Annual Meeting (the "Annual Meeting"). Our nominees have valuable and relevant business and financial experience that will allow them to make informed decisions to improve shareholder value. Please support our efforts by signing, dating and returning your WHITE proxy card in the envelope provided. DO NOT BE INFLUENCED BY THE ILLUSION OF CHANGE THE BOARD'S RECENT AND REACTIONARY CHANGES DO NOT GO FAR ENOUGH The strategic initiatives and governance changes announced by the Company on October 3, 2011 were made in response to our calls for change and only after we publicly announced a competing slate of director candidates for the Annual Meeting. These reactionary changes do not go far enough to address the significant issues facing the Company and, in our opinion, are transparent attempts by the Company to win votes in the upcoming election contest. When the pressure is off, what will keep the Board from returning to its past practices of complacent oversight and weak governance? We believe the current Board has consistently failed to represent the best interests of Regis shareholders and is responsible for the significant deterioration in shareholder value. A reconstituted Board is vital to the Company's future success. You deserve directors who will be proactive and work tirelessly to enhance value, not ones who appear only committed to doing the bare minimum in the face of shareholder pressure and to win an election contest. THE CURRENT BOARD HAS OVERSEEN SIGNIFICANT DESTRUCTION OF SHAREHOLDER VALUE Under the direction of the current Board, Regis shareholders have suffered massive declines in shareholder value. Regis' stock price has consistently and materially underperformed its Peer Group and the broader equity markets. In fact, as shown in the table below, Regis has underperformed its Peer Group by (40.7)%, (81.5)% and (92.6)% over the past one-, three-, and five-year periods, respectively. Share Price Performance (1) 1 Year 3 Year 5 Year Russell 2000 Index % % % Specialty Retail Peer Group (1) % % % Regis Corp. -11.6
